Citation Nr: 1821785	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-09 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:  Agnes Wladyka, Esq.


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Board remanded this case in September 2015, for further development to include a VA examination.  

The Board notes that the issues of increased ratings for diabetes mellitus II, right and left upper extremity peripheral neuropathy, right and left lower extremity peripheral neuropathy, and individual unemployability have been perfected and activated on appeal.  The Veteran and his representative were only recently given notice these issues were on the Board's docket; therefore, the Board will address them in a later decision.  


FINDING OF FACT

A back disorder was not shown to have been diagnosed either in service or within a year of service discharge; and the evidence fails to establish that the Veteran's currently diagnosed back disorder is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a back disorder have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.655 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, private records and Social Security Administration (SSA) records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

Upon remand, the Veteran was also provided with a December 2016 VA examination and the Veteran objected to its adequacy. The Veteran stated that the VA examination was not thorough because the examiner did not contact the 1969 in service people present at the time of his claimed injury.  The VA examination was performed in-person and clear explanations in support of the opinions and findings were provided.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion).  To that end, the role of the examiner is to evaluate the evidence of record, not to do development.  Should the Veteran wish to reach out to people he served with, that is certainly within his power to do.  It is not the role of the examiner.  Here, the Board finds that this VA examination is adequate to decide the Veteran's back claim as it considered the evidence of record and provided a rationale for its conclusion.

Thus, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).

With regard to a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include anemia.  See Walker v. Shinseki, 708 F.3d 1331, and 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)) (to include arthritis).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

In August 2010, the Veteran filed a claim seeking service connection for a back injury.  He contends in written statements that a back condition during service resulted in his current back disability.  The Veteran has current back conditions are diagnosed as: thoracic disc herniation at T7-8 and thoracic spinal cord myelomalacia; lumbar spondylosis; and bilateral lumbar radiculopathy.  See December 2016 VA examination.

The Veteran reports that he has experienced back pain since service.  In a November 2007 statement he reported falling during basic training in service, hitting his head and regaining consciousness in his bunk bed.  In a September 2010 statement the Veteran contended that in service, he jumped as instructed from a chopper in Vietnam with full gear and then felt back pain, but kept going and let the pain pass because he was young and strong.  The Veteran alleges that these in-service incidents caused injury to his back.

Review of available Social Security Administration (SSA) records indicate that the Veteran is in receipt of SSA benefits for a non-service connected disability.

Turning to the medical evidence, the Veteran's service treatment records do not show any back treatment or complains; and no back disability was diagnosed. More importantly, on his medical history survey completed in conjunction with his separation physical, the Veteran specifically reported several conditions including a head injury and weight gain, and he was noted to have a head laceration by the medical officer.  The Veteran even specifically denied any back trouble of any kind.  Importantly, the Veteran did not complete the history survey in rote fashion, denying every condition.  Rather, he clearly took some time to complete it as evidenced by his marking of several past problems.  Had the Veteran been experiencing a back problem at that time, one would have expected him to note it, given his willingness to note other conditions.

Post-service, the Veteran's VA treatment records from 2001 to 2017 show that the Veteran has a history and treatment of a back condition and back pain.

A private operative report dated October 2001 indicates that the Veteran received a transformational cervical epidural steroid injection procedure. The report also indicated that the Veteran's gave history of being in a motor vehicle accident on October 1999, and injuring his low back and neck during the accident.  

A private back consultation report dated June 2006 reveals that the Veteran complained of low back and neck pain after he was injured in an October 1999 motor vehicle accident.  The medical professional listed many treatment procedures he performed on the Veteran back since October 1999 due to the Veteran's back injury after the car accident.  Treatment to the Veteran's back after October 1999 includes cervical and lumbar epidural steroid injection.  After treatment the medical professional opined that the Veteran continues to experience significant pain.

In December 2016, a back VA examination was provided to determine the etiology of the Veteran's back complaints.  The Veteran was diagnosed with several back conditions.  The Veteran reported back pain since service and reported cervical and lumbar spine surgery two years earlier.  The examiner noted that the Veteran continues to experience pain in the mid/low back and pain/numbness in bilateral lower extremity.

Following a physical examination, the VA examiner opined the Veteran's back condition claimed by the Veteran was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness when the Veteran was in service.  The examiner reported that there was no documented injury or treatment related to the Veteran's claimed mid/low back condition in service.  The examiner determined that the Veteran's current mid/low back condition is caused by thoracic disc herniation at T7-8/myelomalacia, and also reported that the thoracic and lumbar spondylosis, which is not service connected, is likely caused by aging or other trauma after discharge.  The examiner further opined that if the Veteran was experiencing persistent low back pain in service, he would have expected to see in service documented complaints about his mid/low back condition. 

Based on the evidence of record, the Board finds that service connection on a direct basis is not warranted.  The Veteran has a current diagnosis of a back disability but there are no findings of treatment or symptoms for a back condition during service, and a back condition was not shown upon separation from service.  He even specifically denied any injury to his spine or musculoskeletal injuries any time during service at separation even though he reported other health problems.  Indeed, although the separation report indicated laceration of the scalp and loss of consciousness, the Veteran reported his head, face, neck, scalp as normal.  

The Veteran is competent to describe things that are capable of lay knowledge or observation, such as the symptomology of his back or ankle condition.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, while the Veteran, as a lay person, is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his statements are insufficient to provide the requisite nexus between a current disability and his military service.  His opinions are also outweighed by the negative VA examiner's findings.

The statements pertaining to in-service chronicity and continuity are also not found to be credible.  The Veteran and family members assert that the Veteran primarily hurt his back in service during a fall while jumping from a helicopter.  However, as discussed above, those statements are compromised by the fact that the Veteran gave a history of health problems when being discharged but specifically denied spine problems or injury.  He has provided no reasonable explanation as to why he would mention some problems/injuries but not others. Furthermore, the record contains two private medical records where the Veteran first reported post- service low back and neck pain after he injured his back in an October 1999 motor vehicle accident.  The Veteran did not report in service injury to these private medical professionals.  These statements are highly probative and directly contradict his more recent claims. See Curry v. Brown, 7 Vet. App. 59, 68   (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

As it stands, the medical records show no back condition in-service or for years thereafter, and no suggestion from any medical professional that the Veteran's current back condition either began during or was otherwise directly caused by his military service.

The Veteran also suggests in several statements that his claimed injuries are due to his exposure to Agent Orange in service.  Based on the Veteran's contention, presumptive service connection is considered.  The Board notes that the record indicates that the Veteran served in Vietnam from January 1970 to November 1970 (See DD 214).  However, even with there being sufficient the evidence to establish the presumption of exposure to an herbicide agent, such as Agent Orange, his claimed condition (arthritis) is not one of the enumerated diseases in the list of disabilities associated with herbicide exposure.  Thus, the applicable law does not include a back condition for which presumptive service connection may be granted, and he has provided to no competent medical opinion to establish service connection on a direct basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a) (6), 3.309(e); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

For the reasons described above, the weight of the evidence is against the claim and service connection for a back condition is denied.


ORDER

Service connection for a back injury is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


